PER CURIAM.
Petitioner, Trandex Limited, is the defendant below in an action to foreclose a lien on a condominium apartment owned by petitioner. Respondent alleged below that petitioner had failed to pay assessments for common expenses. In this case, petitioner seeks certiorari review of an order granting respondent’s motion for protective order with respect to petitioner’s setting of six discovery depositions of respondent’s employees.
We dismiss the petition, concluding that under the facts of this case, petitioner has failed to demonstrate irreparable harm not remediable on'direct appeal.
STEVENSON and SHAHOOD, JJ., concur. GROSS, J., dissents with opinion.